Name: 2014/146/EU: Council Decision of 28Ã January 2014 on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction;  international affairs
 Date Published: 2014-03-18

 18.3.2014 EN Official Journal of the European Union L 79/2 COUNCIL DECISION of 28 January 2014 on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (2014/146/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with point (a) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Union negotiated with the Republic of Mauritius a Fisheries Partnership Agreement providing EU vessels with fishing opportunities in the waters over which the Republic of Mauritius exercises its sovereignty or jurisdiction. (2) The Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Fisheries Partnership Agreement) was signed in accordance with Council Decision 2012/670/EU of 9 October 2012 on the signing, on behalf of the European Union, of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (1). (3) The Fisheries Partnership Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Fisheries Partnership Agreement between the European Union and the Republic of Mauritius is hereby approved on behalf of the Union. The text of the Fisheries Partnership Agreement is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Union, the notifications provided for in Article 17 of the Fisheries Partnership Agreement (2). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 January 2014. For the Council The President G. STOURNARAS (1) OJ L 300, 30.10.2012, p. 34. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.